DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed June 27, 2022.  Claims 1-20 are pending, in which claims 17-20 are non-elected, without traverse. 
 
Election/Restrictions
 Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse of  Group I, claims 1-16 in Paper dated June 27, 2022.

Specification Objection
The disclosure is objected to because of the following informalities:  
** Paragraphs [0027] to [0028] mention “…the substrate 105A…”; whereas, FIGS 1A-1C differently show “…105…” while Figs 2B-2C show “…105A…”.
 ** Paragraphs [0045] mentions “…source/drain contact structure 9CA)…”; whereas, FIG 10A differently show “…CA2…”.
Appropriate correction is required.   
  

Claim Rejections - 35 USC § 112
Claims 3-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Re-claim 3, line 2:  The term “the 2nd structure” lacks proper antecedent basis (apparently, it should be -- the 2nd transistor --). 
Re-claim 2: Scope of the term “middle-of-the-line-structure” is indefinite, since what is definitely intended as the “middle-of-the-line-structure” as recited in claim 2 (apparently, it should be a middle-of-the-line contact structure).

(Dependent claims are rejected as depending on rejected base claim)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1,2,5-15 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Li (2019/0326175).
Re-claim 1, Li teaches (at Fig 1G, para 21-25,44-73; and Fig 5A)  a stacked semiconductor device comprising: a substrate 102 (Fig 1G, para 21); a first transistor (Fig 1G,5A for bottom first transistor including gate 128b and S/D region 102b, para 51,55-56) formed on a substrate, and comprising a first active region (bottom 106 in Fig 1G) surrounded by a first gate structure (Fig 1G,5A for bottom first transistor including a bottom gate 128b para 51,55-56; 530 in Fig 5A; para 69) and first source/drain regions (Fig 1G,5A for bottom first transistor including S/D region 102b, para 51,55-56); and a second transistor stacked on the first transistor, and comprising a second active region (top 106 in Fig 1G) surrounded by a second gate structure (Fig 1G,5A for bottom first transistor including a top gate 128a para 51,55-56; 532 in Fig 5A, para 69) and second source/drain regions (Fig 1G,5A for bottom first transistor including S/D region 102a, para 51,55-56; 520a,521a,522a in Fig 5A; para 70), wherein the first active region and the first gate structure are vertically mirror-symmetric (as shown in Figs 1G,5A) to the second active region and the second gate structure, respectively, with respect to a virtual plane therebetween. Re-claim 2, wherein no middle-of-the-line structure (as shown in Figs 1G,5G for no middle-of-the-line contact structure) is formed between the first transistor and the second transistor. 

Re-claims 5,11: wherein the first gate structure and the second gate structure comprises a same work function material (para 58 for employing the same work function materials for first and second transistors of the same conductivity type). Re-claims 6,12: wherein the first gate structure and the second gate structure comprises different work function materials (para 58 for employing different work function materials for first and second transistors different conductivity type).  Re-claims 7,13: wherein the first transistor and the second transistor (para 58 for first and second transistors of  PMOS or NMOS) both comprise a p-type metal oxide semiconductor (PMOS) or an n-type metal oxide semiconductor (NMOS).  Re-claims 8,14:  wherein the first transistor and the second transistor (para 58 for first transistor of  PMOS or NMOS; and the second transistor of other NMOS or PMOS) comprise a p-type metal oxide semiconductor (PMOS) and an n-type metal oxide semiconductor (NMOS), respectively, or an NMOS and a PMOS, respectively.  Re-claims 9,15: wherein each of the first transistor and the second transistor is a fin field-effect transistor  (Fig 2G,5G; para 31 for fin 106; and para 58 for MOSFET).  Re-claim 10, further comprising: a first isolation layer (108 in Fig 2G, para 24-25;44-46; 508 in Fig 5G, para 69-70) interposed between the first active region and the second active region; and a second isolation layer (124 in Fig 2G, para 54-56; 524 in Fig 5G, para 69-70) interposed between the first gate structure and the second gate structure, wherein the first active region and the first gate structure are vertically mirror-symmetric to the second active region and the second gate structure, respectively, with respect to a virtual plane therebetween (as shown in Figs 2G,5G).   


Claims 1-4,6,8,9,16 are rejected under 35 U.S.C. 102(a)(2), as being anticipated by Huang (2021/0407999).
Re-claim 1, Huang teaches (at Fig 2; para 35-53) a stacked semiconductor device comprising: a substrate; a first transistor formed on a substrate 210, and comprising a first active region (bottom nanowires 203, para 37; Fig 2ii) surrounded by a first gate structure 208 (Fig 2ii) and first source/drain regions 224 (para 38 for lower source/drain); and a second transistor stacked on the first transistor, and comprising a second active region (top nanowires 203, para 37; Fig 2ii) surrounded by a second gate structure and second source/drain regions 226 (para 38; Fig 2), wherein the first active region and the first gate structure are vertically mirror-symmetric (as shown in Fig 2ii for mirror-symmetric) to the second active region and the second gate structure, respectively, with respect to a virtual plane therebetween.  Re-claim 2, wherein no middle-of-the-line structure is formed between the first transistor and the second transistor (as shown in Fig 2ii).  Re-claim 3, further comprising an interconnect structure 244/240 (Fig 2iii and Fig 2ii; para 41) formed at a side of a stack of the first transistor and the second structure, wherein the interconnect structure 244/240 comprises a backend-of-the-line (BEOL) structure 244/240, and wherein at least one of the first source/drain regions 226 and at least one of the second source/drain regions 228 are connected through the interconnect structure 244/240 (para 41).  Re-claim 4, wherein the BEOL structure includes a through-silicon via (TSV) 244/240 (para 41).  Re-claim 6, wherein the first gate structure and the second gate structure comprises different work function materials (para 51-52,69 for P-WFM and N-WFM).  Re-claim 8, wherein the first transistor and the second transistor comprise a p-type metal oxide semiconductor (PMOS) and an n-type metal oxide semiconductor (NMOS), respectively, or an NMOS and a PMOS, respectively (paragraphs 27,35). Re-claim 9, wherein each of the first transistor and the second transistor is a nanosheet transistor (para 37 for nanowires or nanoribbons 203; Fig 2ii).  Re-claim 16, further comprising: a first metal pattern 214 (Fig 2ii; para 39-41 for lower vias 214; para 35-37) connected to the first gate structure 208; and a second metal pattern 220 (Fig 2ii; para 39-41 for upper vias 220; para 35-37) connected to the second gate structure 204 and vertically mirror-symmetrical to the first metal pattern 214 with respect to the virtual plane (as shown in Fig 2ii for mirror-symmetrical of first metal pattern 214 and second metal pattern 220).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li (2019/0326175) taken with Zhang (2019/0319095).
  	Li teaches (at Fig 1G, para 21-25,44-73; and Fig 5A) the stacked semiconductor device, as applied to claims 1,2,5-15 above, and fully repeated herein; Re-claim 3, Li teaches the stacked semiconductor device comprising the first transistor and the second transistor (Figs 2G,5G; para 58), wherein the first transistor and the second transistor comprise a p-type metal oxide semiconductor (PMOS) and an n-type metal oxide semiconductor (NMOS), respectively, or an NMOS and a PMOS, respectively (paragraphs 58).
Re-claims 3-4: As described above, Li already teaches a stacked semiconductor device comprising the first transistor of PMOS and the second transistor of NMOS, but lacks detailing about an interconnect structure formed at a side of a stack of the first and second transistors,  wherein the interconnect structure comprises a backend-of-the-line (BEOL) structure, and wherein at least one of the first source/drain regions and at least one of the second source/drain regions are connected through the interconnect structure.
However, Re-claim 3, Zhang teaches the stacked semiconductor device comprising the first transistor of PMOS and the second transistor of NMOS for a CMOS structure further comprising an interconnect structure 30 (Figs 10-14; paragraphs 85-92,1-4) formed at a side of a stack of the first transistor (e.g. pFET) and the second structure (sic. transistor; e.g. n-FET), wherein the interconnect structure 36 (Figs 10-15; para 85-88) comprises a backend-of-the-line (BEOL) structure, and wherein at least one of the first source/drain regions (22S in Figs 10-14; para 91) and at least one of the second source/drain regions (26s in Figs 10-14; para 91) are connected through the interconnect structure 36; and Re-claim 4, wherein the BEOL structure 36 includes a through-silicon via (TSV) 36 (as shown in Figs 10-14 for forming TSV structure 36 as backend-of-the-line-structure ). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the stacked semiconductor device the first transistor of PMOS and the second transistor of NMOS of Li by employing the backend-of-the-line TSV interconnect structure to connect the first source/drain of the first transistor to the second source/drain of the second transistor, as taught by Zhang.  This is because of the desirability to provide the complementary metal oxide semiconductor (CMOS) device, which is used as an inverter.
 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li (20190326175) taken with Or-Bach (9,613,844).
  Li teaches (at Fig 1G, para 21-25,44-73; and Fig 5A) the stacked semiconductor device, as applied to claims 1,2,5-15 above, and fully repeated herein; Re-claim 16, Li teaches
Re-claim 3, Li teaches the stacked semiconductor device comprising the first transistor with the first gate structure (bottom gate 128b in Fig 1G,5A of the first transistor, para 51,55-56; 530 in Fig 5A; para 69); and the second transistor with the second gate structure (top gate 128a in Fig 1G,5A of the second transistor, para 51,55-56; 532 in Fig 5A; para 69), wherein the first and second gate structures are vertically mirror-symmetrical with respect to the virtual plane.
	Re-claim 16: As described above, Li already teaches the first gate structure and the second gate structure, but lacks providing a first metal pattern connected to the first gate structure and a second metal pattern connected to the second gate structure and vertically mirror-symmetrical to the first metal pattern.
However, Or-Bach teaches (at Fig 7J; 7G-7J; the stacked semiconductor device comprising the first transistor with the first gate structure (bottom gate 742 in Figs 7J,7G; col 22, lines5-40); and the second transistor with the second gate structure (top gate 762 in Fig 7J, col 22, lines 26-40), wherein a first metal pattern 743 (Figs 7J and 7G; col 22, lines 5-18) connected to the first gate structure 742; and a second metal pattern 763 (Fig 7J; col 22, lines 26-60) connected to the second gate structure 762 and vertically mirror-symmetrical to the first metal pattern 743 with respect to the virtual plane.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the stacked semiconductor device the first transistor comprising the first gate structure and the second transistor comprising the second gate structure of Li wherein the first and second gate structures are vertically mirror-symmetrical with respect to the virtual plane by providing the first metal pattern connected to the first gate structure and the second metal pattern connected to the second gate structure and vertically mirror-symmetrical to the first metal pattern with respect to the virtual plane, as taught by Or-Bach.  This is because of the desirability to employ the metal patterns as external interconnection structures for providing electrical connection to the first and second gate structures, vertically mirror-symmetrical with respect to the virtual plane, so that in order to provide a symmetric stacked semiconductor device comprising the plurality of first and second transistors.

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822